Case: 20-60726     Document: 00515993088         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60726                        August 24, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Javier Antonio Ramirez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 432 480


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Javier Antonio Ramirez, a native and citizen of El Salvador, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal of an immigration judge’s (IJ) denial of asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60726      Document: 00515993088          Page: 2    Date Filed: 08/24/2021




                                    No. 20-60726


   withholding of removal, and relief under the Convention Against Torture
   (CAT). His claims stem from several incidents involving gang members.
          This court reviews only the BIA’s decision, “unless the IJ’s decision
   has some impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th
   Cir. 2009). Factual findings are reviewed under the substantial evidence
   standard, and legal questions are reviewed de novo, with deference accorded
   to the BIA’s reasonable interpretations of immigration statutes. Rui Yang
   v. Holder, 664 F.3d 580, 584 (5th Cir. 2011).
          There is no merit to Ramirez’s contention that the IJ and the BIA
   erred in determining that his articulated particular social group (PSG),
   “Salvadoran men who fear violence and delinquency in their home country,”
   was not cognizable. See Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th
   Cir. 2012). Because Ramirez articulated a precise, though unsuccessful PSG,
   the IJ was not obligated to seek clarification to ensure full development of the
   record. See Cantarero Lagos v. Barr, 924 F.3d 145, 151-52 (5th Cir. 2019).
          To the extent that Ramirez argues that the BIA erred by failing to seek
   clarification of his PSG, this issue is unexhausted. See Omari v. Holder,
   562 F.3d 314, 320-21 (5th Cir. 2009). And, in any event, the BIA does not err
   by failing to consider a PSG that was not presented to the IJ. See Cantarero-
   Lagos, 924 F.3d at 151-53.
          Given his failure to establish his membership in a cognizable PSG,
   which was the only protected ground he asserted in his asylum application,
   Ramirez cannot make a showing of nexus to a protected ground, and
   therefore his assertions of error as to the nexus requirement are unavailing.
   See Orellana-Monson, 685 F.3d at 522. His asylum claim therefore fails, and
   the failure of his asylum claim is also dispositive of his claim for withholding
   of removal.     See Orellana-Monson, 685 F.3d at 522; Tamara-Gomez
   v. Gonzalez, 447 F.3d 343, 349-50 (5th Cir. 2006). In view of the foregoing,




                                          2
Case: 20-60726         Document: 00515993088               Page: 3      Date Filed: 08/24/2021




                                          No. 20-60726


   he has not shown error in the BIA’s determination that he was not eligible for
   asylum or withholding of removal. 1
           As to issues concerning the denial of protection under the CAT, as an
   initial matter, contrary to Ramirez’s argument, the IJ did not err in taking
   into consideration that Ramirez had not been tortured in the past. See
   8 C.F.R. § 1208.16(c)(3)(i); Martinez-Lopez v. Barr, 943 F.3d 766, 772 (5th
   Cir. 2019). Ramirez places great reliance on a country report regarding El
   Salvador. Although the IJ did not specifically discuss the country report, the
   IJ indicated that she had considered “all evidence of record,” and, as for the
   report itself, Ramirez has not pointed to any evidence in the report (or
   elsewhere) establishing that authorities in El Salvador would instigate,
   consent to, or acquiesce in his torture.               See 8 C.F.R. § 1208.18(a)(1);
   Martinez-Lopez, 943 F.3d at 772. Even if Ramirez has identified some
   evidence in the report that “may weigh against” the agency’s determination
   that he was not entitled to CAT protection, the evidence “do[es] not compel
   the opposite conclusion.” Ramirez-Mejia v. Lynch, 794 F.3d 485, 494 (5th
   Cir. 2015). Accordingly, we will not overturn the agency’s determination
   that Ramirez is not entitled to CAT relief. See id.
           In view of the foregoing, the petition for review is DENIED IN
   PART and DISMISSED IN PART for lack of jurisdiction.




           1
             Ramirez also asserts that the IJ and the BIA erred in their determinations as to the
   issues of past persecution and future persecution. “As a general rule courts and agencies
   are not required to make findings on issues the decision of which is unnecessary to the
   results they reach.” Immigr. & Naturalization Serv. v. Bagamasbad, 429 U.S. 24, 25 (1976).
   Here, given that Ramirez failed to establish his membership in a cognizable PSG, we need
   not address the issues of past persecution and future persecution. See id.




                                                 3